
	

114 HR 4404 : Terrorist and Foreign Fighter Travel Exercise Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4404
		IN THE SENATE OF THE UNITED STATES
		July 12, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require an exercise related to terrorist and foreign fighter travel, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Terrorist and Foreign Fighter Travel Exercise Act of 2016. 2.Exercise on terrorist and foreign fighter travel (a)In generalIn addition to, or as part of exercise programs currently carried out by the Department of Homeland Security, to enhance domestic preparedness for and collective response to terrorism, promote the dissemination of homeland security information, and test the security posture of the United States, the Secretary of Homeland Security, through appropriate offices and components of the Department and in coordination with the relevant Federal departments and agencies, shall, not later than one year after the date of the enactment of this Act, develop and conduct an exercise related to the terrorist and foreign fighter threat.
 (b)Exercise requirementsThe exercise required under subsection (a) shall include— (1)a scenario involving—
 (A)persons traveling from the United States to join or provide material support or resources to a terrorist organization abroad; and
 (B)terrorist infiltration into the United States, including United States citizens and foreign nationals; and
 (2)coordination with appropriate Federal departments and agencies, foreign governments, and State, local, tribal, territorial, and private sector stakeholders.
 (c)ReportNot later than 60 days after the completion of the exercise required under subsection (a), the Secretary of Homeland Security shall, consistent with the protection of classified information, submit an after-action report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate presenting the initial findings of such exercise, including any identified or potential vulnerabilities in United States defenses and any legislative changes requested in light of the findings. The report shall be submitted in unclassified form, but may include a classified annex.
 (d)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this section. (e)DefinitionIn this section, the term material support or resources has the meaning given such term in section 2339A of title 18, United States Code.
 3.Emerging threats in the national exercise programSubparagraph (A) of section 648(b)(2) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 748(b)(2)) is amended—
 (1)in clause (v), by striking and at the end; and (2)by adding after clause (vi) the following new clause:
				
 (vii)designed, to the extent practicable, to include exercises addressing emerging terrorist threats, such as scenarios involving United States citizens departing the United States to enlist with or provide material support or resources to terrorist organizations abroad or terrorist infiltration into the United States, including United States citizens and foreign nationals; and.
			
	Passed the House of Representatives July 11, 2016.Karen L. Haas,Clerk
